         Case 4:18-cr-00076-RH-CAS Document 91 Filed 05/22/19 Page 1 of 1
                                                                            Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


UNITED STATES OF AMERICA

v.                                           CASE NO. 4:18cr76-RH-CAS

SCOTT CHARLES MADDOX,
JANICE PAIGE CARTER-SMITH,
and JOHN THOMAS BURNETTE,

                  Defendants.

____________________________________/


                           ORDER DENYING THE MOTION
                             TO COMPEL DISCOVERY


         The defendant, John Thomas Burnette’s motion to compel discovery, ECF

No. 75, is denied without prejudice.

         SO ORDERED on May 22, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:18cr76-RH-CAS
